DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on February 20 of 2022, has been entered.  Claims 1 and 3-9 have been amended.  Claim 2 has been cancelled.  No claim has been added.  Claims 1 and 3-9 are still pending in this application, with only claim 1 being independent. 

The amendments to the originally filed specification have been entered.

The new drawing sheet was received on February 20 of 2022, and is acceptable.

Applicant' s amendment to the specification and drawings have overcome the objections to the drawings under 37 CFR 1.84(p)(4) as detailed in section 8 of the previous Office Action (mailed December 29 of 2021).  The cited objections have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-9 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a plant growth lamp including a main body; a plurality of light sources of each of a red, blue and white light sources; a driver connected to the light 
While the use and advantages of adjustable illumination devices, specifically those including light sources of different colors, are old and well known in the art (as evidenced by the documents already made of record), no prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically the red, blue and white light sources arranged in sequential and concentric rings, in combination with the other recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/Ismael Negron/
Primary Examiner
AU 2875